DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show element 800 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the wireless gun" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the laser recognition camera" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 has the same issue as claim 8 as stated above.
Claim 10 recites the limitation "of user" in in last line of the claim.  However, the claim also recites the limitation “the user” in lines 4 and 6.  It is unclear whether the claim is referring to the same or different users, thus, deemed indefinite.
Claim 11 recites the limitation "the motion of the target object" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the number" in pg. 26 line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the manual" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the motion" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 4 and 12 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because of their respective dependence on claims 3 and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20120142415 to Lindsay in view of US Pub. 20200368616 to Delamont and US Pub. 20180202775 to Ghani.

Claim 1. Lindsay discloses a screen shooting range, the screen shooting range comprising: 
a set studio including a plurality of shooting spaces (¶80) which are virtually divided so as to continue a movement line of a user and are configured to allow the user to shoot a target object (¶101), wherein each of the divided shooting spaces is decorated according to different themes (¶80); 
a plurality of structures which are disposed in the shooting spaces and configured to allow the user to be concealed and covered, and are different types of articles (Figs 1 and 9, and ¶¶140, also see ¶¶34, 56, and 74); 
a sensor unit configured to detect a motion or position of the user (¶38, “orientation/location/motion sensors”) 
a plurality of image display units which are disposed at predetermined positions in the shooting space, and are configured to be moved and relocated in the shooting space (Figs. 1 and 2, and ¶¶56-58, “real set components”, where some of the real set components have VR elements superimposed over them, see ¶¶62 and 65, hence, interpreted as image display units, also some of the real set components are movable within the environment, see ¶123, “orientation/location/motion data of some of the real elements”) and display an image corresponding to the motion of the user detected by the sensor unit (¶61); 
at least a part of the structure or the image display unit is moved (¶39, “as any of the real elements 106, 110 and/or 112 move or deform in the real space 108, the computers 134 change any corresponding VR elements”; also see ¶¶56-58, “motion data”); 
a main server (Fig. 1, element 134, and ¶39, “computers”) configured to store a plurality of images corresponding to the motion or position of the user detected by the sensor unit as a manual (¶39, “computers 134, thus, generate a hybrid real/VR video of action that occurs within the combined real/VR environment”); and 
transmit information detected by the sensor unit to the main server, send the image stored in the main server to the image display unit for displaying the image according to the manual, and control internal configurations of the shooting space as a whole (¶¶59-61 and 103).
However, Lindsay fails to explicitly disclose: 
using artificial intelligence technologies
a moving means provided so that at least a part of the structure or the image display unit is moved; and
a controller configured to control the position and motion of the structure according to the motion of the user (emphasis added).
Delamont teaches using artificial intelligence technologies (Fig. 7, and ¶3, “AI characters”); and a controller configured to control the position and motion of the structure (¶¶12 and 241-248) according to the motion of the user (¶92, “motion tracking module”).  The system of Lindsay would have motivation to use the teachings of Delamont in order to provide additional real world and virtual features that would make the system more fun and interesting to the participants.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lindsay with the teachings of Delamont in order to provide additional real world and virtual features that would make the system more fun and interesting to the participants.
Ghani teaches a moving means provided so that at least a part of the structure or the image display unit is moved (¶¶49-51).  The system of Lindsay in view of Delamont would have motivation to use the teachings of Ghani in order to use equipment that makes it easier to mobilize real world objects allowing a more dynamic and flexible shooting environment.
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lindsay in view of Delamont with the teachings of Ghani in order to use equipment that makes it easier to mobilize real world objects allowing a more dynamic and flexible shooting environment..

Claim 2. Lindsay in view of Delamont teaches further comprising a wireless gun held by the user and equipped with an infrared laser to form a laser point according to the user's intention (see Delamont ¶5).

Claim 5. Lindsay in view of Delamont teaches further comprising a laser recognition camera configured to detect the laser point aimed by the wireless gun server (see Delamont ¶¶102-106).

Claim 6. Lindsay in view of Delamont teaches wherein the main server receives position information of the laser point detected by the laser recognition camera (see Delamont ¶¶102-106).

Claim 7. Lindsay in view of Delamont teaches wherein the image display unit comprises: 
a beam projector configured to transmit the image received from the main server (see Delamont Fig. 7, element 96, and ¶35); and 
a screen on which the image transmitted from the beam projector is projected (see Delamont ¶¶102-106).

Claim 8. Lindsay in view of Delamont teaches wherein the laser recognition camera is disposed toward the screen, and if the user pulls the trigger of the wireless gun when aiming toward the screen, a laser beam is emitted to the screen to form a laser point (see Delamont ¶¶102-106).

Claim 9. Lindsay in view of Delamont and Ghani teaches wherein as the screen is moved by the moving means, the beam projector and the laser recognition camera are moved or changed in directions toward the screen (see Ghani ¶¶49-51, and see Delamont ¶1032, and claim 25).

Claim 10. Lindsay in view of Delamont teaches wherein the sensor unit comprises: 
a beacon sensor disposed on a ceiling of the shooting space to detect a position, motion and movement of the user (see Delamont ¶¶1053, also see ¶¶447-449); 
a height detection sensor disposed in the shooting space to photograph and detect a height of the user (see Delamont ¶152, “calculation of height”; and ¶929); and 
an optical sensor configured to detect an action of user (see Delamont ¶154).

Claim 11. Lindsay in view of Delamont teaches when the position, motion and movement of the user are detected by the beacon sensor, the controller sends a command to the image display unit to project an image in which the motion of the target object stored in the main server is produced (see Delamont ¶¶144 and 809).

Claim 12. Lindsay in view of Delamont teaches wherein the projected image comprises contents in which the target object is aimed at the user in response to the motion of the user, or the user is concealed or covered through the structure, or escapes server (see Lindsay Fig. 1, and ¶¶102-107; and see Delamont Fig. 7 and ¶¶258-269).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20120142415 to Lindsay in view of US Pub. 20200368616 to Delamont, and US Pub. 20180202775 to Ghani as applied to claim 1 above, and further in view of US Pat. 7413514 to Saikawa et al (Saikawa).

Claim 3. Lindsay in view of Delamont and Ghani teaches wherein the wireless gun further comprises a recoil inducing means so as to allow the user to feel recoil when firing (see Ghani ¶103, “recoil”).
However, Lindsay in view of Delamont and Ghani fails to explicitly disclose using air pressure.
Saikawa teaches using air pressure (col. 4 line 58 to col. 5 line 3, and claim 1).
	The system of Lindsay in view of Delamont and Ghani would have motivation to use the
Teachings of Saikawa in order to provide a gun with a stronger force feedback in order to add more realism similar to the real-life feel of firing a gun. 
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lindsay in view of Delamont and Ghani with the teachings of Saikawa in order to provide a gun with more force feedback in order to add more realism similar to the real-life feel of firing a gun. 


Claim 4. Lindsay in view of Delamont, Ghani, and Saikawa teaches wherein the recoil inducing means (see Ghani ¶103, “recoil”) comprises an air compressor or a lithium-ion battery (see Saikawa col. 4 line 58 to col. 5 line 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715